Smith, J.
1. Where one complains of the obstruction of an alleged prescriptive private way across the lands of another, he must show an uninterrupted use of the way for more than seven years, that it was not more than fifteen feet wide, that it is the same fifteen feet originally laid out, and that he has kept it open and in repair. Nashville, Chattanooga & St. Louis Ry. v. Coats, 133 Ga. 820 (66 S. E. 1085); Hays v. Hays, 23 Ga. App. 689 (99 S. E. 230).
2. As disclosed by the ordinary’s answer to the writ of certiorari, the evidence was conflicting as to all the essential things enumerated above; and it is well settled that unless the judgment rendered in the lower court is absolutely demanded by the evidence, the first grant of a new trial on certiorari, in the absence of any controlling question of law, will not be disturbed. Fair v. Metropolitan Life Ins. Co., 2 Ga. App. 376 (58 S. E. 492); Freeman v. Maxwell, 10 Ga. App. 316 (73 S. E. 349); Cochran v. Minter, 10 Ga. App. 377 (73 S. E. 551); Rowland v. Bell, 12 Ga. App. 137 (76 S. E. 995).

Judgment affirmed.


Jenhins, P. J., and Stephens, J., concur.